|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

TYRONE MART|N, : Civil No. 3116-cv-2060
P\aimirr § (Judge Mariam)
V. .
SECRETARY OF CORRECT|ONS, et aI.,
Defendants l
MEMORANDUM
l. Background
Plaintiff Tyrone Martin (“Martin"), an inmate who, at all relevant times, was housed at
the State Correctiona| institution at Smithtield, Pennsylvania (“SCl-Smithtield”), initiated the
above-captioned civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). ln the
complaint, Martin alleges that he was attacked by several correctional ochers at SCl-
Smithtield. (Id.). Previously by Memorandum and Order dated March 5, 2018, the Court
granted in part and denied in part a motion for summary judgment filed by the Corrections
Defendants. (Docs. 131, 132).
Presently before the Court are Martin’s motions (Docs. 134, 135) for partial
reconsideration of this Court’s March 5, 2018 Memorandum and Order. Martin requests
that the Court reconsider its decision dismissing the conspiracy clalm. For the reasons set

forth below, the Court will deny the motions for reconsideration

 

 

ll. Standard of Review

 

Motions to alter or amend a judgment under Federal Rule of Civil Procedure 59(e)
serve primarily to correct analytical errors in a prior decision of the court. See FED. R. Clv.
P. 59(e); United States v. Fiorelli, 337 F.3d 282, 287-88 (3d Cir. 2003). Under Rule 59(e),
“a judgment may be altered or amended if the party seeking reconsideration shows at least
one of the following grounds: (1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court granted the motion for
summary judgment; or (3) the need to correct a clear error of law or fact or to prevent
manifest injustice." Max’s Seafood Café ex rel. Lou-Ann, lnc. v. Quinteros, 176 F.3d 669,
677 (3d Cir. 1999). “A motion for reconsideration is not to be used as a means to reargue
matters already argued and disposed of . . . [n]or is it to be used to put forth additional
arguments which could have been made but which the party neglected to make before
judgment.” Waye v. First Citizen’s Nat. Bank, 846 F.Supp. 310, 314 (M.D. Pa. 1994)
(citation omitted). Reconsideration of a judgment is an extraordinary remedy, and the Court
grants such motions sparingly. D’Angio v. Borough of Nescopeck, 56 F.Supp.2d 502, 504
(M.D. Pa. 1999).

lll. Discussion
ln the instant motions for reconsideration, Martin requests that the Court reconsider

its decision dismissing the conspiracy claim. A review of the Court’s March 5, 2018

 

 

Memorandum dismissing the conspiracy claim reveals that the following was concluded:

ln order to demonstrate a conspiracy, “a plaintiff must show that two or more
conspirators reached an agreement to deprive him or her of a constitutional
right ‘under color of law.”’ Parkway Garage, Inc. v. City of Philadelphia, 5
F.3d 685, 700 (3d Cir. 1993) (quoting Adickes v. S.H. Kress & Co., 398 U.S.
144, 150 (1970)), abrogated on other grounds by United Artists Theatre
Circuit, Inc. v. Twp. of Warrington, Pa., 316 F.3d 392, 400 (3d Cir. 2003).
“Bare conclusory allegations of ‘conspiracy’ or ‘concerted action’ will not
suffice to allege a conspiracy. The plaintiff must expressly allege an
agreement or make averments of communication, consultation, cooperation,
or command from which such an agreement can be inferred." Flanagan v.
Shively, 783 F.Supp. 922, 928 (M.D. Pa. 1992). The plaintiffs allegations of
a conspiracy “must be supported by facts bearing out the existence of the
conspiracy and indicating its broad objectives and the role each Defendant
allegedly played in carrying out those objectives.” Id. A plaintiff cannot rely
on subjective suspicions and unsupported speculation Young v. Kann, 926
F.2d1396, 1405 n. 16 (3d Cir. 1991).

ln a conclusory fashion, Martin alleges that the Secretary of Corrections,
Kauffman, Dreibelbis, Ross, and Correct Care Solutions “worked collectively”
to “[]hide[] P|aintiff[’s] injuries.” (Doc. 1, p. 9). Martin has concluded that
these Defendants conspired to hide his injuries, yet he has failed to allege
any facts or produce any evidence showing an agreement or plan formulated
and executed by these Defendants to achieve this conspiracy. (See Doc. 1).
Martin cannot rely on unsupported claims of conspiracy. Without a factual
showing which gives some substance to this conspiracy claim, Martin’s
conspiracy claim amounts to nothing more than mere conjecture and bare
speculation. The law is clear that bare allegations of wrongdoing by a
defendant, without any substantiating proof of an unlawful agreement, are
insufficient to sustain a conspiracy claim. See Young v. Kann, 926 F.2d
1396, 1405 n.16 (3d Cir. 1991) (holding that conspiracy claims which are
based upon a pro se plaintiffs subjective suspicions and unsupported
speculation are properly dismissed under § 1915(d)).

Martin submitted three documents which he contends support his conspiracy
claim. (Doc. 1, pp. 53-67). First, he references a Release from
Responsibility for Medica| Treatment showing that Martin refused to have his

3

 

 

injuries x-rayed on May 7, 2017. (Id. at p. 53). Second, Martin submitted a
portion of Grievance Number 566563, filed on May 12, 2015, wherein he
requested full facial x-rays, and inmate Requests to Staff Member relating to
facial x-rays. (Id. at pp. 54-64). OnJune17, 2015, Facility Manager
Kauffman responded to the grievance and noted that Martin received a full
skull x-ray and that Martin had not complained of or demonstrated any injuries
to the right side of his face during his medical appointment (Id. at p. 59).
Facility Manager Kauffman noted that medical staff repeatedly explained to
Martin that the full skull x-ray encompassed the right side, which revealed no
fractures. (Id.). Third, Martin submitted the initial Review Response to
Grievance Number 573571, wherein he complained about the actions of an
unnamed nurse who is not a party to this action (/d. at pp. 66- 67). These
documents fail to reasonably suggest the presence of an agreement or
concerted activity between the Secretary of Corrections, Kauffman, and
Dreibelbis.

The Court tinds that Martin failed to plead facts which would reveal the

existence of an agreement designed to deny his constitutional rights. See

Hodge v. United States, 2009 WL 2843332, *11 (M.D. Pa. 2009) (dismissing

plaintiffs “broad" conspiracy claim because “he does not aver facts sufticient

to establish an agreement between the individual defendants to deprive

plaintiff of his rights or from which such an agreement could reasonably be

inferred"). Consequently, the Corrections Defendants’ motion will be granted

on this ground.

(Doc. 131, pp. 12-15) (footnote omitted).

Martin’s motions for reconsideration fail to demonstrate that there has been an
intervening change in the law, that there is newly discovered evidence, or that there has
been a clear error of law or manifest injustice committed Martin argues that he “believed
the Court would understand his argument as to Kevin Kauffman and the Secretary of
Corrections, Those Defendants were well aware of what was to come (suit) and there [sic]

attempts to cover up the excessive use of force started at the top and quickly spread out."

4

 

 

(Doc. 135, p. 1). Martin has again concluded that these Defendants entered into a
conspiracy, however he has failed to allege any facts or produce any new evidence showing
an agreement or plan formulated and executed by these Defendants to achieve any
conspiracy. Martin submitted email communications indicating that video footage of the
alleged incident was preserved. (Doc. 135, pp. 9-13). These documents do not reveal the
presence of an agreement or concerted activity between Kauffman and the Secretary of
Corrections. Martin’s request for reconsideration is nothing more than an attempt to
relitigate matters already considered and disposed of by this Court. Martin’s motions do not
offer any new information or facts which would change the result of this Court’s Order.
Furthermore, Martin does not establish that the Court came to its conclusions by way of
some gross misunderstanding of the facts or law of this case. Thus, the Court finds that its
March 5, 2018 decision is not troubled by manifest errors of law or fact and Martin has not
presented anything new, which if previously presented, might have affected the Court’s
decision Consequently, the motions for reconsideration wil| be denied.

A separate Order shall issue.

 
 

M%MM z

 

Date: January l k, 2019

Robert D. Mariani
United States District Judge

 

 

 

 

